Citation Nr: 0110049	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  99-10 689	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1.  Entitlement to service connection for chronic right 
pneumothorax and restrictive lung disease, claimed as due to 
inservice exposure to herbicides.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from April 1970 to January 
1974 and had multiple tours of duty in the Republic of 
Vietnam during 1971.  He subsequently served in the National 
Guard.  

This matter comes before the Board of Veteran's Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana in 
February and July 1998.  

A February 1998 rating action granted service connection for 
PTSD and assigned a 30 percent disability rating, which 
remains the veteran's only service-connected disorder.  A 
July 1998 rating action denied service connection for 
chronic right pneumothorax and restrictive lung disease and 
for recurrent folliculitis, claimed as due to inservice 
exposure to herbicides.  An October 1998 Notice of 
Disagreement (NOD) addressed the denials of service 
connection and the PTSD rating.  After a January 1999 claim 
for a total rating, VA Form 21-8940, and testimony rendered 
at an August 1999 RO hearing as to a total rating, an April 
1999 Statement of the Case (SOC) addressed the service 
connection claims and the PTSD rating.  VA Form 9, Appeal to 
the Board, was received in May 1999 but only addressed the 
service connection for a pulmonary disorder and PTSD rating 
issues.  

An April 1999 rating action denied entitlement to a total 
rating based on individual unemployability due to service-
connected disability and that claim, as well as the PTSD 
rating, were addressed at an August 1999 RO hearing.  

A Supplemental SOC (SSOC) was forwarded to the veteran and 
his representative on April 21, 2000 addressing the PTSD 
rating and the claim for a total rating.  The attached cover 
letter informed the veteran that if the SSOC "contains an 
issue which was not included in your Substantive Appeal, you 
must respond within 60 days to perfect your appeal as to the 
new issue.  If you do not timely file a Substantive Appeal as 
to any new issue(s) we will place you records on the docket 
of the Board of Veterans' Appeals for review of the prior 
issues, if any."  However, following that April 2000 SSOC no 
correspondence was received from the veteran or his 
representative within 60 days.  Thus, the appeal of the RO 
denials of service connection for recurrent folliculitis and 
a total rating have not been perfected for appellate review.  


FINDINGS OF FACTS

1.  All evidence necessary for the disposition of the 
veteran's claim for an increased rating for PTSD has been 
obtained.  

2.  As a result of his PTSD, the veteran currently 
experiences recurring nightmares weekly and intrusive 
thoughts traumatic experiences, social isolation and 
withdrawal from co-workers, a volatile temper (irritability), 
and an inability to trust but he has never had formal 
psychiatric treatment or taken psychotropic medication. 


CONCLUSION OF LAW

An evaluation in excess of 30 percent for PTSD is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.126(a), Diagnostic 
Code 9411 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case presently 
before the Board.  The RO has met its notification and duty 
to assist obligations in the development of this case under 
the VCAA.  

In this regard, although the RO did not readjudicate this 
case after the VCAA enactment, a review of the record reveals 
that appropriate development has been accomplished and 
relevant facts have been properly developed as to the 
increased PTSD rating claim.  

The SOC advised the veteran of the pertinent law and 
regulations for a grant of the next higher evaluation for his 
service-connected PTSD as well as the basis for the denial 
for an increased rating for PTSD.  Also, by reciting the 
applicable law and regulations notice was given of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  

Testimony was given at the August 1999 the RO hearing.  The 
reports of VA psychiatric examinations of September 1997, 
February 1999, and February 2000 are on file and provide 
sufficient information to rate the disability in accordance 
with the applicable rating code.  

The RO made reasonable efforts to obtain relevant records.  
Also, the veteran, in a February 6, 2001 letter was advised 
that additional evidence could be submitted within 90-days 
thereof.  The veteran has not identified additional relevant 
evidence that has not already been sought and associated with 
the claims file.  Accordingly, the Board finds that the 
notification and duty-to-assist provisions mandated by VCAA 
have been satisfied in this case and that the appellant is 
not prejudiced by a lack of initial RO adjudication after 
enactment of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Background

On VA psychological evaluation in September 1997 it was noted 
that the veteran had worked for the National Guard as an 
electrician for the past five years.  He appeared to be very 
dogmatic and rigid in his thoughts and in his appearance.  He 
had two years of college education. He stated that his 
primary problem was difficulty controlling his temper.  

Psychological testing indicated that there was a serious 
question regarding malingering and, thus, test results were 
to be given much caution and reservation.  There was also a 
possibility that he could be exaggerating his symptoms which 
could be a plea for help or that he might be resistant to 
testing.  It was apparent that he was in much psychological 
turmoil and it was felt that, at best, he was experiencing 
symptoms related to a paranoid or borderline personality 
disorder and might at times even experience psychotic type 
symptoms.  

Records of a Medical Duty Review Board Proceedings of January 
1998 reflects that the veteran was discharged from the 
National Guard due to pulmonary disability.  

On VA psychiatric examination in February 1999, the veteran's 
claim file was reviewed.  He had not received psychiatric 
treatment and declined psychological testing.  He reported 
that he took no medications on a regular basis.  He did not 
receive outpatient mental health treatment.  He reported that 
he was released from the National Guard on March 1, 1998 due 
to his lung condition and PTSD and that this has cut his 
income.  He believed that his current job was in jeopardy and 
his employers had accused him of having difficulty getting 
along with people.  In some ways, he admitted that he had 
problems with people and he worked in an area where he has to 
sign out equipment and supplies.  He admitted that anger was 
his biggest problem, although he was trying to come to grips 
with his anger.  

He reported that he had bad dreams about Vietnam 
approximately once a week, although they were not recurrent 
dreams.  He reported having some intrusive daytime thoughts.  
He also reported having a great deal of anger, which occurred 
mainly at work in dealing with others.  He stated that he got 
along well with his family but there was increased·stress on 
the marriage due to loss of income after losing his National 
Guard job.  However, over all, he reported a very good 
relationship with his wife.  He had little to do with people 
outside of his family, other than work.  He was not on any 
medications.  

On mental status evaluation the veteran's appearance was neat 
and clean with good hygiene.  It was felt that he was a 
suspicious person and did not expect good from others, but 
that, over time, his fears of losing his job were starting to 
come true.  He reported that he had had fistfights in the 
past with people at whom he had been mad.  There were no 
indications of thought slippage, or other oddities of 
thought.  His affect was initially anxious and angry; 
however, during the examination, he seemed to feel more at 
ease, and was calmer.  However, he was on-guard, and in fact, 
declined to take psychological testing, stating that he was 
worried that it might hurt him in his fight to keep his job.  
However, it was also noted that job evaluations in his Claims 
file from the early 1980's, showed apparent exemplary 
abilities and work but over time, they had apparently gotten 
worse.  He reported being somewhat absentminded at times and 
he reported difficulty in communicating with many of the 
people with whom he worked.  He reported that about six years 
ago he had though about killing himself but since then he had 
met his wife, and things had improved.  He was dressed in 
clean and neat clothing.  He appeared to have no difficulty 
taking care of himself.  He was off by one day on the date, 
but otherwise, was fully oriented to person, place and time.  
He was also oriented to the situation.  He knew the current 
president and governor of the state.  His fund of general 
knowledge appeared to be good.  He gave the impression of a 
man of above-average intelligence.  He reported some very 
minor short-term memory difficulties, which could easily be 
explained by his anxiety.  He denied ritualistic behavior, 
but he reported staying angry for a long period of time with 
different persons at work.  There was no difficulty with rate 
and flow of speech.  He related having about two panic 
attacks per month.  He reported getting very angry at times 
and appeared to let loose in terms of speech, and physically 
in the past.  He reported that, often, when he awoke he felt 
that he was back in Vietnam, and it took him a moment to 
realize where he was.  He appeared to be fully competent for 
VA purposes.  

The diagnosis was chronic PTSD and the Axis IV diagnosis was 
job stresses and loss of one of his two jobs.  He reported 
that he was threatened with loss of his second job.  It was 
felt that he was currently having moderate to high levels of 
stress.  His Global Assessment of Functioning (GAF) was 55.  
In sum, it was noted that he had some difficulty dealing with 
others, had some recurrent memories and dreams of his time in 
Vietnam, was very rigid in his dealing with others, and at 
times seemed to be hard to get along with.  However, he 
seemed to have adequate reality orientation and it was felt 
that he had some compulsive traits which would, along with 
his anger, cause him problems and this all appeared to be 
related to his PTSD.  

VA Form 21-4192, Request for Employment Information in 
Connection with Claim for Disability Benefits, of April 1999 
reflects that the veteran had been employed since March 1993 
as an electrical technician.  He had not lost any time in the 
last 12 months due to disability and no concessions had been 
made by reason of his age or disability.  

At the August 1999 RO hearing the veteran testified that he 
had bad dreams once a month (pages 1 and 2).  He no longer 
received counseling at a Shreveport, Louisiana Vet Center 
because it had not been helpful (page 2).  He had been 
released from the National Guard due to pulmonary disability 
and PTSD, although the fact that PTSD had been a factor was 
not shown in military records (page 2).  He was employed and 
he only socialized with fellow members of the Vietnam 
Veterans of America (page 3).  Although he was claiming 
entitlement to a total rating based on unemployability, he 
testified that he was working full-time in "the states' 
military department" but had not received the promotions 
that he felt he deserved (pages 9 and 10).  

On VA psychiatric examination in February 2000 the veteran's 
claim file was reviewed and it was noted that the veteran had 
been married twice and his current marriage had lasted for 10 
years.  He had worked running property equipment checks at 
Camp Beauregard for about seven or eight years.  He worked 40 
hours a week.  He reported having trouble on his job, since 
he did not have very many friends and had some conflicts at 
work.  Since his February 1999 VA examination he had 
continued to have problems with his job.  He had been in a 
fistfight two weeks ago.  He complained of hearing some 
Vietnam buddies' voices and sometimes having bad dreams and 
nightmares.  He did not received any regular treatment for 
PTSD, although he had talked to a counselor at times when he 
needed it.  He had never been in a mental hospital and had 
never been to Mental Health Clinic.  

The veteran reported that at times he thought people were 
plotting against him.  He had trouble getting along with his 
supervisors and he did not associate with his peers.  He 
would become withdrawn and stayed away from people.  He had 
become more depressed in the past year.  He reported having 
problems with his wife.  He was irritable, sad, and withdrawn 
and he lacked interest and did not sleep well.  He had had 
suicidal ideas years ago but not recently.  He used to have 
trouble with alcohol but quit four years ago.  He denies drug 
use.  He was not on any current psychiatric medications.  He 
had seen a counselor but not regularly. 

The veteran worked 40 hours a week but had trouble with the 
supervisor.  He avoided his peers.  He was more irritable and 
withdrawn.  He had quit going to a Vietnam Vet group.  He had 
trouble eating and sleeping.  He was able to clean, shop, 
cook, and pay the bills.  His wife did most of that, but he 
could do it as well.  He had trouble relating to others.  He 
had worked 20 years as a self-employed electrician. He stated 
that he couldn't get along with people, never went anywhere, 
got more irritable with his wife, and was withdrawn.  

On mental status examination the veteran was alert and 
cooperative.  His sensorium was clear.  He was oriented to 
time, person, place, and situation.  His memory was fairly 
good.  He could recall three test items immediately and then 
two out of three, three minutes later.  He knew the month, 
date, and year.  He had some trouble answering simple 
questions.  His affect was rather apathetic.  He got 
irritable at times.  He was somewhat depressed.  There was no 
thought disorder.  Speech was coherent and logical.  He 
denied having current delusions, hallucinations, homicidal or 
suicidal ideas.  He did have nightmares about once a week but 
not many flashbacks during the day.  He was felt to be 
competent to manage his funds.  He still had difficulty with 
anger and temper, as well as some recurrent memories and 
dreams of Vietnam.  He had difficulty dealing with people.  
He was getting more depressed and withdrawn.  

The diagnosis was PTSD and the Axis IV diagnosis was job 
stresses and problems relating to people.  His GAF score was 
about 53.  He continued to have moderate difficulty in his 
social and occupational functioning.  He didn't really have 
any friends.  

Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

Under the rating criteria which became effective November 7, 
1996, at 38 C.F.R. § 4.130 Diagnostic Code 9411, PTSD is 
rated under the general formula for rating mental disorders, 
the criteria for which are set forth at Diagnostic Code 9440 
and provides that for a 30 percent evaluation there must be 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  For a 50 
percent evaluation there must be occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Analysis

The need for a statement of reasons or bases, mandated by 38 
U.S.C.A. § 7104(d)(2) (West 1991), is particularly acute when 
the issue of the severity of mental disorders.  Mitchem v. 
Brown, 9 Vet. App. 138, 140 (1996).

When it is not possible to separate the effects of a service-
connected psychiatric disorder from a nonservice-connected 
psychiatric disorder, 38 C.F.R. § 3.102 (requiring favorable 
resolution of reasonable doubt) dictates that all signs and 
symptoms be attributed to the service-connected psychiatric 
disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (per 
curiam).  While psychological testing in 1997 indicated that 
the veteran might have some impairment from a nonservice-
connected personality disorder, the 1999 VA rating 
examination indicates that all of his symptoms and impairment 
stem from service-connected PTSD.  Much of the evidence on 
file merely demonstrates the presence of PTSD symptoms.  

However, the symptoms particular to PTSD are used to diagnose 
PTSD rather than evaluate the degree of disability therefrom.  
It is not the symptoms, but their effects that determine the 
level of impairment.  For example, it the not the presence of 
"flashbacks," per se, but their effects, such as impaired 
impulse control, anxiety, or difficulty adapting to stressful 
situations, that determine the evaluation.  61 Federal 
Register 52697 (Oct. 8, 1996).  Also, while the veteran 
testified that PTSD had been one of two factors in his 
dismissal from the National Guard, the records reflect that 
his discharge was due solely to pulmonary disability.  

The Board notes that there is evidence, from psychological 
tests, indicating that the veteran has exaggerated the impact 
of his PTSD symptoms in that he has attempted to minimize his 
ability to work.  While the veteran has had difficulty 
getting along with others, particularly at work, there is no 
significant impairment of his affect, mood, memory, 
orientation or thought processes.  

His 1999 GAF score was 55 and on examination in February 2000 
it was about 53.  GAF is global assessment of functioning 
which under the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) [DSM-IV] reflects the 
psychological, social, and occupational functioning of those 
with psychiatric disability on a hypothetical continuum of 
mental health-illness.  A 55 to 60 GAF rating indicates 
moderate difficulty in social, occupational, or school 
functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  "A GAF of 50 is defined as 'Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social 
occupational, or school functioning (e.g. no friends, unable 
to keep a job)."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  

While his recently lower GAF score might suggest some 
increase in the severity of his PTSD, this must be viewed in 
light of the fact that, significantly, the veteran has never 
sought or received formal psychiatric treatment, never been 
hospitalized for psychiatric reasons, and has never taken 
psychotropic medication.  Nevertheless, he has remained 
employed on a full-time basis and has not lost time from 
work, despite the fact that no concessions have been made at 
his employment due to his psychiatric disorder.  

Further, there is no evidence of spatial disorientation; 
neglect of personal appearance or hygiene; near continuous 
panic attack or depression which affects independent, 
appropriate, and effective functioning; recent suicidal 
ideation; obsessional rituals.  Accordingly, the service-
connected PTSD is not shown to be of such severity to more 
closely approximate the criteria for a 50 percent rating.  
Thus, a 50 percent rating is not warranted for service-
connected PTSD.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 State. 2096 (2000), effective 
November 9, 2000).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
and, thus, there is no doubt to be resolved in favor of the 
veteran.   


ORDER

An increased rating for PTSD is denied.  


REMAND

As previously mentioned, there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand of the 
veteran's service connection claim is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the VA regional office (RO) 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

A review of the record reflects that the July 1998 rating 
action appealed, denied service connection for chronic right 
pneumothorax and restrictive lung disease, claimed as due to 
inservice exposure to herbicides, on the basis that the claim 
was not well-grounded.  However, as noted above, the 
requirement of submitting a well-grounded claim has been 
eliminated.  Additionally, the veteran has indicated in his 
substantive appeal that a Dr. Mai has informed him that the 
respiratory disease which he has is common in the Republic of 
Vietnam, implying that it is due to inservice herbicidal 
exposure.  While at least some records of Dr. Mai are on 
file, none of these records contain any diagnosis or opinion 
reflecting the above.  Accordingly, in order to fulfill the 
mandates of the VCAA further, development in this regard is 
warranted.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for chronic right 
pneumothorax and restrictive lung disease, 
claimed as due to inservice exposure to 
herbicides, since military service.  After 
obtaining any appropriate authorization, 
the RO should attempt to obtain the records 
the veteran identifies, and in particular, 
those of Am P. Mai, M.D., of the Freedman 
Clinic, 1337 Centre Court, P.O. Box 13030, 
Alexandria, LA 71315-3030.  In addition, 
Dr. Mai should be requested to state 
whether he has ever informed the veteran 
that (1) the veteran's for chronic right 
pneumothorax and restrictive lung disease 
is due to inservice exposure to herbicides, 
and/or (2) that pneumothorax and 
restrictive lung disease is common in the 
Republic of Vietnam as a result of exposure 
by Vietnamese to herbicides.  The RO should 
also obtain all VA records pertaining to 
treatment, evaluation, observation or 
hospitalization for pneumothorax and 
restrictive lung disease.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3  Upon completion of the above, the RO 
should enter its determination regarding 
the veteran's service connection claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent to 
the issue on appeal.  An appropriate period 
of time should be allowed for response, 
after which the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 



